Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to filling of application on 05/24/2021.
Claims 1-20 are currently pending for consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021, 12/07/2021, 2/09/2022, 4/25/2022 and 7/20/2022  filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 13, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 11017179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘179. Claim mapping is shown below.

Instant application 
Patent No. 11017179
1. A method, comprising: 
receiving, by a summarizer through a user interface on a user device, an instruction from a user to summarize content displayed in a browser on the user device; 

examining, by the summarizer, the content displayed in the browser on the user device; 

determining, by the summarizer based on the examining, a main body of the content displayed in the browser on the user device; 

extracting, by the summarizer, texts from the main body of the content; 

concatenating, by the summarizer, the texts from the main body of the content into a text block; 

making, by the summarizer, a call to an artificial intelligence (AI) platform, wherein the call contains the text block concatenated from the texts extracted from the main body of the content and specifies a summarization component of the Al platform, a sentiment analyzer component of the Al platform, and a summarization range, 

wherein the text block is processed by the summarization component of the Al platform according to the summarization range so as to produce a summary of the text block in the summarization range, 

wherein the text block is further processed by the sentiment analyzer component of the Al platform to produce a sentiment of the text block; receiving, by the summarizer from the Al platform, the summary of the text block in the summarization range and the sentiment of the text block; 
and displaying, through the summarizer, the summary of the text block in the summarization range and the sentiment of the text block in the browser on the user device.
----------------------------------------------------------------
6. The method according to claim 1, wherein the content is displayed in a web page and wherein examining the content displayed in the web page comprises parsing a source code of the web page and determining the main body of the content from the source code of the web page.
1. A method, comprising:
receiving, by a summarizer on a user device, an instruction from a user to summarize content displayed on the user device;

responsive to the instruction from the user, examining, by the summarizer, the content displayed on the user device;

determining, by the summarizer based on the examining, a main body of the content;


extracting, by the summarizer, texts from the main body of the content;

concatenating, by the summarizer, the texts from the main body of the content into a text block;

making, by the summarizer, a call to an artificial intelligence (AI) platform, the AI platform having a summarization component and a sentiment analyzer component, the call containing the text block and specifying:
a summarization range for summarizing the text block,

the summarization component of the AI platform for generating a summary of the text block in the summarization range, and



the sentiment analyzer component of the AI platform for generating a sentiment of the text block, wherein the AI platform returns, to the summarizer on the user device, the sentiment and the summary in the summarization range; and

instructing, by the summarizer, an application on the user device to display the sentiment and the summary in the summarization range on the user device.
------------------------------------------------------------------
14. (Original) The system of claim 13, wherein examining the content further comprises examining a source code of the web page and identifying text nodes in the source code corresponding to the main body, and wherein extracting texts from the content further comprises parsing the text nodes and extracting the texts from the text nodes.


Claims 8, 13, 15 and 20 of the instant application contain the same limitations as claims 1 and 6 of the instant application but in a system and a non-transitory CRM form and are rejected in a similar matter as claims 1 and 6 over claims 1 and 14 on Pat ‘179.

Claims (2, 9 and 16) is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11017179 in view of Akolkar et al.(US 20190027188)

In regards to claims (2, 9 and 16), Pat ‘179 doesn’t specifically teach wherein the call further specifies at least one of: an entity extraction component of the Al platform, a categorization component of the Al platform, or a concept extraction component of the Al platform.
Akolkar teaches wherein the call further specifies at least one of: an entity extraction component of the Al platform, a categorization component of the Al platform, or a concept extraction component of the Al platform (see FIG. 5, abstract and at least para 7, 42; generating summaries and executing natural language processing and keyword, entity, concept extraction to generate a summary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pat ‘179 with Akolkar in order to specify these extractions, since it enhances the summarization process by generating associations within the text with the use of these extraction types. 

Claims 3-5, 7, 10-12, 14 and 17-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11017179 in view of LEE et al. (US 20180150905).

In regards to claims (3, 10 and 17), Pat ‘179 doesn’t specifically teach  wherein the user interface comprises a user interface element for adjusting the summarization range.
Lee teaches wherein the user interface comprises a user interface element for adjusting the summarization range (see para 131-132: teaches providing means to change or modify the summarization range within the interface displaying the content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pat ‘179 with Lee, since it provides means to allow changing what content is summarized and the display of the summarized content (see para 131-132).

In regards to claims (4, 11 and 18), Pat ‘179 doesn’t specifically teach further comprising: receiving, through the user interface element, an adjusted summarization range; making, by the summarizer, another call to the Al platform, wherein the call contains the adjusted summarization range, wherein the text block is processed by the summarization component of the Al platform according to the adjusted summarization range so as to produce a modified summary of the text block in the adjusted summarization range; receiving, by the summarizer from the Al platform, the modified summary of the text block in the adjusted summarization range; and displaying, through the summarizer, the modified summary of the text block in the adjusted summarization range in the browser on the user device
Lee teaches further comprising: receiving, through the user interface element, an adjusted summarization range (see para 122-124, 131-132: user input on the device adjusting the range); making, by the summarizer, another call to the Al platform, wherein the call contains the adjusted summarization range, wherein the text block is processed by the summarization component of the Al platform according to the adjusted summarization range so as to produce a modified summary of the text block in the adjusted summarization range; receiving, by the summarizer from the Al platform, the modified summary of the text block in the adjusted summarization range; and displaying, through the summarizer, the modified summary of the text block in the adjusted summarization range in the browser on the user device (see fig. 7A-B, 9A-B and at least para 122-124, 131-132, 149-152, 170-174: user input changing the summarization range, the system generates processes the content in association with the range change  returning and displaying the summarized content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pat ‘179 with Lee, since it provides means to allow changing what content is summarized and the display of the summarized content (see para 131-132).

In regards to claims (5, 12 and 19), Pat ‘179 doesn’t specifically teach  wherein the summarization range is presented by the summarizer as a percentage or number of words, characters, sentences, or paragraphs.
Lee teaches wherein the summarization range is presented by the summarizer as a percentage or number of words, characters, sentences, or paragraphs (see para 123 determining summarization unit e.g. paragraphs and number of paragraphs associated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pat ‘179 with Lee, since it provides means to manage how much of the content is summarized.

In regards to claims (7 and 14), Pat ‘179 doesn’t specifically teach  wherein the call further specifies a knowledge base or taxonomy for processing the text block concatenated by the summarizer from the texts extracted from the main body of the content.
Lee teaches wherein the call further specifies a knowledge base or taxonomy for processing the text block concatenated by the summarizer from the texts extracted from the main body of the content (see para 69, 85-86, 120-127: knowledge base text processing for summarization).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pat ‘179 with Lee, since it provides means to improve the summarization process based on the type of summarization need to be provided associated to the content to be summarized.


Allowable Subject Matter
Claims 1-20  are allowed over the prior art, however the claims are still rejected under Double Patenting as seen above.

The following is an examiner’s statement of reasons for allowance: 

None of these references taken either alone or in combination with the prior art of record disclose:
“determining, by the summarizer based on the examining, a main body of the content displayed in the browser on the user device; extracting, by the summarizer, texts from the main body of the content; concatenating, by the summarizer, the texts from the main body of the content into a text block; 
making, by the summarizer, a call to an artificial intelligence (AI) platform, wherein the call contains the text block concatenated from the texts extracted from the main body of the content and specifies a summarization component of the Al platform, a sentiment analyzer component of the Al platform, and a summarization range, wherein the text block is processed by the summarization component of the Al platform according to the summarization range so as to produce a summary of the text block in the summarization range”

These in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record. 

The closes prior art of record are: 
Lee et al: based on receiving user input for content summarization,  determining, as a content summarization range, from among content areas which  are not displayed on the display, a content area corresponding to a location on  the display at which the user input is detected; summarizing content within the  content summarization range according to a type of the content; and displaying 
the summarized content along with the displayed content.

	Chawla et al: The affective summarization system includes a  summarization neural network and an affect predictor neural network.  The  affect predictor neural network is trained to provide a target affect level  based on a word sequence, such as a word sequence for an article or other text 
document.  The summarization neural network is trained to provide a summary sequence based on the target affect level and on the word sequence for the text document.

Norton et al: teaches using a response-extraction-neural network to extract sentences from textual responses, to generate a response summary of textual responses based on sentiment indicators corresponding to the textual responses.

DeFelice: teaches using personality models to generate summaries. A personality and sentiment model is created for a target individual or class of individuals and the personality model is used as an input to a text generation system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30a-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144